Citation Nr: 1625524	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for eye disability.  

2.  Entitlement to service connection for high cholesterol. 

3.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss disability.  

4.   Whether new and material evidence has been received to reopen service connection for emphysema.  

5.  Whether new and material evidence has been received to reopen service connection for hypertension.  

6.  Whether new and material evidence has been received to reopen service connection for epididymitis.  

7.  Entitlement to a compensable rating for tuberculosis (TB).  

8.  Entitlement to a compensable rating for residuals of ganglion cyst surgery on the left wrist.   

9.  Entitlement to a compensable rating for residuals of bilateral spermatocelectomy.

10. Entitlement to a rating in excess of 20 percent for peptic ulcer.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1979 to August 1983, from November 1983 to February 1987, and from June 1988 to June 1991.  Between 1991 and 2008, the Veteran served as a reservist in multiple service branches.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

As will be discussed in more detail below, the Veteran filed a timely notice of disagreement (NOD) with determinations made in a September 2009 rating decision pertaining to the disability rating assigned for a service-connected peptic ulcer.  To date, the RO has not issued a Statement of the Case (SOC) addressing this particular increased rating claim.  The issue must be remanded below, therefore.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a March 2010 rating decision, the RO denied an original claim to service connection for eye disability.  The Veteran did not file a NOD against that decision.  As such, the RO characterized a July 2010 service connection claim for eye disability as a claim to reopen service connection.  A review of the record shows, however, that new and material evidence was submitted into the record within one year of the March 2010 rating decision.  That decision did not become final therefore.  Indeed, the RO addressed the new claim in the June 2011 rating decision on appeal.  As such, the Veteran's original claim to service connection for eye disability, filed in October 2009, remains on appeal.  See 38 C.F.R. § 3.156(b) (2015).  

In May 2014, the Veteran appealed to the Board the RO's denial of service connection for an acquired psychiatric disorder (claimed as depression and anxiety).  In a March 2015 statement, the Veteran revised his claim to one for posttraumatic stress disorder (PTSD).  In June 2015, the Veteran indicated to the RO that he was "only claiming PTSD."  In an unappealed June 2015 rating decision, the RO granted service connection for PTSD.  As such, the Veteran's claim to service connection for an acquired psychiatric disorder has been fully satisfied.  The issue is not on appeal before the Board.  

In a March 2016 written statement to VA, the Veteran withdrew a previous request for a Board hearing, and withdrew his authorization of his previously appointed representative.  

In the decision below, the Board will address the claim to service connection for high cholesterol, and the claim to reopen service connection for epididymitis.  That underlying claim, in addition to the other issues on appeal, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files and has been reviewed.  

The issue of service connection for erectile dysfunction (ED) to include as due to service-connected disability, has been raised by the record in July 2010 and May 2014 statements from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Elevated cholesterol is a laboratory finding and not a disability.  

2.  The RO denied a service connection claim for epididymitis in a July 1987 rating decision the Veteran did not appeal. 

3.  Evidence received since the July 1987 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for epididymitis.

 
CONCLUSIONS OF LAW

1.  A disability manifested by hypercholesterolemia (elevated cholesterol) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The July 1987 rating decision denying service connection for epididymitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for epididymitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran prior to the rating decisions on appeal in several letters dated between April 2009 and August 2010.  The letters notified the Veteran of the information and evidence needed to substantiate and complete the claims addressed here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records have been obtained.  Further, the Veteran underwent VA examinations during the appeal period which address the claims decided below.  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below

II.  Service Connection for High Cholesterol

The Veteran claims service connection for high cholesterol.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet.App. 319 (2007).

VA treatment records and examination reports dated during the appeal period document that the Veteran has been diagnosed with, and has been prescribed medication for, high cholesterol.  A service connection finding for this problem is unwarranted however because high cholesterol (hypercholesterolemia) is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.). The term 'disability' as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet.App. 439, 448  (1995).

In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claim for service connection for high cholesterol must be denied.  

III.  The Application to Reopen Service Connection

The Veteran contends that he incurred epididymitis during service, and as the result of service-connected residuals from bilateral spermatocelectomy.  

In a July 1987 rating decision, with notification provided in August 1987, the RO denied the Veteran's claim.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. §§ 3.156, 20.1103.  In the July 1987 final decision, the RO considered STRs noting the Veteran's complaints of testicle pain, noting an impression of probable epididymis problems, and noting bilateral spermatocelectomy.  The RO also considered a May 1987 VA examination report which indicated no current epididymitis.  Based on this evidence, the RO denied the Veteran's claim.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection for epididymitis in July 2010.  Additional evidence has been submitted into the record since then.  The record has received additional lay statements from the Veteran asserting various genitourinary problems related to service to include pain, ED, and reduced libido.  The record also contains additional private and VA treatment records noting groin-area pain, and noting post-service surgery for left inguinal hernia repair.  And the record contains a VA compensation examination report dated in December 2010, which addresses the Veteran's claim for increased rating for residuals of bilateral spermatocelectomy, which notes the Veteran's complaints of testicle pain, and in which the examiner noted tenderness in the posterior testicular area.    

The evidence received since the final rating decision is new and material.  In particular, findings noted in the December 2010 VA report are material evidence inasmuch as they indicate, based on the Veteran's complaints, testicle pain that may be due to epididymitis.      

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a current epididymitis diagnosis that may relate to complaints during service).  Accordingly, the claim of entitlement to service connection for epididymitis is reopened.  The issue will be addressed further in the remand section below.  


ORDER

Entitlement to service connection for high cholesterol is denied.

The application to reopen the claim of service connection for epididymitis is granted.


REMAND

An effort should be made to include in the claims file any outstanding STRs pertaining to the Veteran's reserve service.  The record indicates reserve service from 1991 to 2008.  The claims file contains some reserve service STRs dated until the mid-1990s.  But it appears that many other records may be outstanding.  VA has a duty to include in the record all potentially relevant information in the possession of the government.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran should be provided with additional VA compensation examinations into his claims for increased ratings for residuals of ganglion cyst surgery on the left wrist and of bilateral spermatocelectomy.  The most recent examinations into these disorders were conducted over five years ago in December 2010.  In statements noted in a VA treatment record dated in November 2012, the Veteran complained of pain and limitation in the left wrist and indicated a worsening of the disability.  Further, in private and VA treatment records, and in a statement dated in May 2014, the Veteran has indicated an increase in symptomatology related to the bilateral spermatocelectomy.  New examinations should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran should be provided with a new VA examination into the reopened service connection claim for epididymitis.   As noted earlier, evidence dated during the appeal period indicates that the Veteran has been experiencing testicular pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Based on this evidence, and the evidence in the STRs noting a probable in-service epididymis problem, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted earlier, a SOC should be provided to the Veteran in response to his October 2009 NOD contesting the continuance of a 20 percent rating for his service-connected peptic ulcer.  See Manlincon, supra.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in May 2015.  See Bell, supra.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of any outstanding VA treatment records, the most recent of which are dated in May 2015.  

2.  Obtain and include in the claims file all service treatment and personnel records pertaining to the reserve service.  

3.  Schedule the Veteran for VA examinations to determine the current severity of residuals related to left wrist ganglion cyst surgery and residuals related to bilateral spermatocelectomy.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

(i)  The examiner addressing the left wrist disability should describe any scar-related residuals and should note range of motion in the left arm and wrist.  

(ii)  The examiner addressing the bilateral spermatocelectomy should note all symptoms, to include any pain the Veteran may experience.  

(iii)  Any opinion or conclusion reached should be fully explained.    

4.  Schedule the Veteran for a VA examination to determine if the Veteran has epididymitis or residuals thereof.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is asked to opine as to the following:   

(i)  Does the Veteran currently have epididymitis?

(ii)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that epididymitis was caused by service or is otherwise related to active service to include bilateral spermatocelectomy?

(iii)  In addressing this issue, please discuss the STRs which contain evidence that the Veteran complained of testicular pain during active service, and was noted as having a probable epididymis disorder.    

(iv)  Any opinion or conclusion reached should be fully explained.    

Please note that the increased rating claim for residuals related to bilateral spermatocelectomy is inextricably intertwined with the service connection claim for epididymitis.   

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the May 2014 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

6.  With regard to the increased rating claim for peptic ulcer, issue a SOC based on the October 2009 NOD.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


